Citation Nr: 9906481	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 4, 
1993, for the award of a compensable evaluation for post 
traumatic stress disorder.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a back 
disorder.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1959 to November 1959, and active service from October 1962 
to August 1971, and from October 1971 to November 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the evaluation of psychiatric disability, previously 
characterized as anxiety reaction, and recharacterized as 
post traumatic stress disorder (PTSD), to 100 percent, 
effective February 25, 1993, and found that no new and 
material evidence had been presented to reopen the claim for 
service connection for disorders of the back and legs.  

By a rating action in March 1995, the veteran's 100 percent 
rating for PTSD was made effective as of January 4, 1993.  He 
continues to express disagreement with the effective date of 
that evaluation.  

A hearing was held on October 27, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).



FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
rating decision in January 1979.  

2.  Although the veteran was notified of the January 1979 
rating decision by letter in February 1979 and was advised of 
his appellate rights, he did not file a timely notice of 
disagreement with that determination within the allowable 
period of one year following notification.  

3.  Service connection for a leg disorder was denied by a 
rating decision in February 1979.  

4.  Although the veteran was notified of the February 1979 
rating decision by letter in March 1979 and was advised of 
his appellate rights, he did not file a timely notice of 
disagreement with that determination within the allowable 
period of one year following notification.  

5.  The pertinent evidence added to the record subsequent to 
the January 1979 and February 1979 rating decisions includes 
duplicate copies of service medical records and post service 
medical records, and some hearing testimony which is 
cumulative of evidence previously considered; a 1978 
insurance form and a 1980 VA medical certificate which do not 
bear directly and substantially on the issue of service 
connection for a back disorder or a leg disorder, as well as 
lay assertions of medical causation and lay reports of a 
physician's statements regarding medical causation, none of 
which is so significant that it must be considered in order 
to fairly decide the merits of either service connection 
claim.  



CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the 
January 1979 rating decision denying service connection for a 
back disorder is not new and material evidence, the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 
38 C.F.R. § 3.156 (1998).
 
2.  The evidence added to the record subsequent to the 
February 1979 rating decision denying service connection for 
a leg disorder is not new and material evidence; the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran sustained 
lacerations in the right thigh in a 1964 automobile accident.  
The report of his July 1971 physical examination for 
separation from service indicated a left calf muscle strain 
two months earlier (occasionally symptomatic).  The veteran 
was seen and evaluated on numerous occasions from April 1973 
to November 1975 for pain and spasms in the legs.  When he 
was hospitalized in July to August 1974 neurological 
evaluation was conducted which resulted in an impression of 
muscle cramps of uncertain etiology.  A physical profile 
prohibiting prolonged use of the legs for running, standing, 
or aerobics was assigned.  From November 1974 to January 1975 
the veteran was hospitalized for psychiatric evaluation.  The 
diagnoses included depressive reaction, manifested in part by 
somatic complaints, and muscle cramps of uncertain etiology.  
At the time of his November 1975 separation examination the 
examiner noted cramps in the legs since 1970, recurring 
problem, treated with valium, and lameness of the right leg, 
caused by pain, also a recurring problem.  No abnormalities 
of the lower extremities were noted on clinical evaluation.  

On VA examination conducted in January 1976 the veteran 
complained of leg cramps particularly on the left.  He 
reported a history of injury to his left leg during service.  
At the time of the incident he reportedly could hardly walk 
and was seen in sick call.  No lesion was found and he 
received no treatment.  The veteran reported his in service 
history of leg symptoms.  Physical examination revealed a 
small healed scar on the right thigh of no clinical 
significance.  Left leg X-rays were negative.  The diagnosis 
was history of muscle cramps, no evidence of peripheral 
vascular disease of the lower extremities at this time.  

By a rating action in May 1976 the RO denied service 
connection for muscle cramps in the legs which were not found 
on last examination.  Service connection was granted for a 
scar of the right thigh.

The report of his June 1977 VA examination reflects continued 
complaints referable to the legs.  The veteran related that 
he had pulled some left leg ligaments in service by stepping 
into a hole while carrying a full backpack.  X-rays of the 
right leg were conducted which revealed no abnormalities.  
The diagnosis was no evidence of peripheral vascular disease 
of the lower extremities.  

A rating action in July 1977 found no evidence of peripheral 
vascular disease of the lower extremities, varicose veins, or 
muscular hypertrophy or atrophy, of the lower extremities.  
Service connection was granted for anxiety reaction evaluated 
as noncompensably disabling.

Of record is a statement signed by the veteran's private 
medical doctor M. F. Longnecker, Jr., M.D., and dated in 
August 1978, which related that the veteran had undergone 
laminectomy in June 1978 due to grade I spondylolisthesis at 
the L5-S1, with radiculopathy of the L5 nerve root.  Service 
connection for a back disorder was denied by a rating action 
in January 1979 which also found the record presented no new 
and material evidence to reopen the claim for service 
connection for muscle cramps in the legs.  

The report of a VA examination conducted in December 1978 and 
January 1979, reflected the veteran's history of muscle 
cramps in service and recent surgery for herniated disc and 
subsequent fusion.  At the time of examination he reported 
some pain in the lower extremities, described as periodic 
cramps, as well as some radicular pain.  Right thigh scar was 
asymptomatic, and there was no evidence of varicosities or 
incompetency of circulation.  The pertinent diagnosis was 
residual postoperative herniated lumbosacral disc, L5 with 
fusion with mild restriction of motion of the lumbosacral 
spine associated with mild cramps of the lower extremity.  A 
rating action in February 1979 denied service connection for 
muscle cramps which were considered to be associated with the 
laminectomy.  

Received in July 1993 with the veteran's application to 
reopen his claims for service connection for disorders of the 
back and legs was a duplicate copy of a 1974 service medical 
record reflecting a history of leg cramps and fasciculations, 
as well as an insurance claim form dated in November 1978 and 
signed by the veteran's private medical doctor and his 
employer, which indicated he was partially disabled from 
employment beginning in May 1978 and totally disabled for an 
indefinite period beginning in June 1978.  

When the veteran testified at his personal hearing at the RO 
in February 1995, he reiterated his history of injury in 
service in 1971, when he stepped into a hole which engulfed 
his left leg up to the knee.  The veteran felt he had pulled 
"everything" in his left leg and was unable to walk at that 
time.  When the veteran was evaluated for laminectomy in 
1978, his doctor, Dr. Longnecker, reportedly told him he 
should not have been in the Air Force because he had an 
unstable back.  Based on the veteran's description of his 
fall during service, the doctor reportedly felt the veteran 
had injured his back during the incident.  The veteran did 
not believe Dr. Longnecker had the opportunity to review his 
service medical records at that time.  Following the 
laminectomy the veteran reported that he had no further 
problems with his legs or back.  

The veteran and his wife testified before the Board in 
October 1998.  At that time he reiterated that since 
undergoing laminectomy in 1978 he had not experienced the leg 
pain which had troubled him since his injury in service in 
1971.  The only current residual of his former problems was 
described as an odd sensation from time to time where his leg 
felt turned inward, but appeared completely normal.  The 
veteran also repeated his assertion that Dr. Longnecker who 
performed his laminectomy had felt the veteran's back 
disorder resulted from his fall in service.  The veteran 
stated he did not have any means of contacting Dr. Longnecker 
to obtain a written statement to that effect.  He testified 
that he had no intervening injuries from 1971 until his back 
surgery in 1978.  

Received subsequent to the hearing, accompanied by a waiver 
of prior consideration by the RO, was a VA medical 
certificate indicating the veteran was seen in November 1980 
for discomfort in the flank areas, bilaterally.  On physical 
examination it was noted he had slight discomfort on lumbar 
flexion.  The diagnosis was history of lumbar fusion, and 
back strain.  

The veteran also submitted multiple duplicate copies of 
service medical records and post service medical reports, 
both VA and private, which had been previously considered by 
VA.  


New and Material Evidence Analysis

By a rating actions in January 1979 and February 1979, the RO 
denied service connection for a back disorder and for a leg 
disorder, respectively.  The veteran received written 
notification of those actions by letters in February 1979, 
and March 1979, and was advised of his appellate rights.  
Inasmuch as he failed to file a timely appeal from either 
determination, the decisions became final and are not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  

Each claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998) and Evans v. Brown, 9 Vet. App. 
273 (1996).  It should also be pointed out that, in 
determining whether evidence is material, "credibility of the 
evidence must be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Second, if it is determined that the 
evidence is new and material, the Board must reopen the 
veteran's claim and evaluate the merits of that claim in 
light of all the evidence, both old and new.  Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).

The evidence associated with the claims folder subsequent to 
the January 1979 and February 1979 denials of service 
connection for a back disorder and a leg disorder, includes 
the 1978 insurance claim, and the 1980 VA medical 
certificate, as well as testimony presented by the veteran 
and his wife at his personal hearings at the RO and before 
the Board, and duplicate copies of service medical records 
and post service medical records which were previously of 
record.  The duplicate records are not considered new 
evidence.  Similarly much of the testimony is cumulative of 
evidence previously considered.  The insurance claim dated in 
1978 does not contain any reference to the nature of the 
disabling condition involved, or indicate that the disorder 
was related to active service.  Accordingly, it does not bear 
directly and substantially upon the issue of service 
connection.  The 1980 medical certificate reflecting the 
veteran's back symptoms many years after separation, without 
any evidence of a nexus to service, also is not material to 
the issue of service connection and therefore is not 
sufficient to reopen a claim.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992).  With regard to the veteran's testimony 
that Dr. Longnecker indicated his back disorder, and 
associated leg symptoms were caused by a fall in service, the 
veteran's statement of what Dr. Longnecker told him is at 
best medical hearsay, and would not of itself be competent 
medical evidence to reopen the claim, because, "filtered as 
it was through a layman's sensibilities, [the appellant's 
statement] is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence." Graves v. Brown, 8 
Vet.App. 522 (1996) (quoting Robinette v. Brown, 8 Vet.App. 
69, 77 (1995)).  Similarly, the veteran's own lay assertions 
of medical causation do not suffice to reopen a claim under 
38 U.S.C.A. § 5108. Hickson v. West, 11 Vet. App. 374 (1998).

Accordingly, the Board finds that the veteran's new evidence 
does not meet the criteria of new and material evidence which 
is neither cumulative nor redundant of evidence previously 
considered, bears directly and substantially upon the issue 
of service connection, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The additional evidence associated with the claims 
folder since the prior denials of service connection for a 
back disorder and a leg disorder does not constitute new and 
material evidence to reopen either of the veteran's claims.  



ORDER

The claims for service connection for a back disorder and a 
leg disorder are not reopened; new and material evidence not 
having been presented.  


REMAND

Review of the record reveals that a statement signed by a 
private medical doctor, Marshall Lewis, M.D., and dated in 
July 1992, indicated the veteran was receiving VA treatment 
for PTSD at that time.  Dr. Lewis also noted that when he had 
previously treated the veteran for acute alcohol toxicity, he 
had seriously considered a diagnosis of PTSD, but felt such a 
diagnosis would be speculative inasmuch as the veteran's 
symptoms could also have been attributed to alcoholism alone, 
at that time.  Since the veteran had been sober for six 
months at the time of the July 1992 statement Dr. Lewis 
stated that the continued presence of the symptoms he had 
observed would argue strongly for a diagnosis of PTSD.  

When the veteran testified before the Board in October 1998 
he reported that he had been in treatment for psychiatric 
symptoms during the period from February 1992 to February 
1993, at the VA medical facility in LaJolla, California.  His 
wife also indicated that VA facilities at Brentwood and Los 
Angeles would have pertinent records reflecting treatment 
during the period at issue.  The record indicates that the RO 
did not attempt to obtain records reflecting psychiatric 
treatment prior to January 1993 in response to the current 
claim.  In view of the foregoing, it appears that additional 
VA records of pertinent treatment may be available, which 
have not been associated with the claims folder.  VA 
adjudicators are charged with constructive notice of 
documents generated by VA. Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Accordingly, the case must be returned to the RO for 
further evidentiary development.  Therefore, the case is 
REMANDED for the following:

1.  The RO should request copies of all 
pertinent VA medical records, to include 
records reflecting psychiatric treatment 
at the VA facilities at LaJolla, 
Brentwood, and Los Angeles, California, 
during the period from February 1992 to 
February 1993.  Additionally, the RO 
should attempt to obtain copies of 
medical records from Marshall Lewis, 
M.D., 8330 Alison Avenue, La Mesa, 
California, pertaining to the doctor's 
treatment of the veteran which was cited 
in his July 1992 statement in the record,  
Finally the RO should request copies of 
all supporting medical records cited by 
the June 1994 decision awarding 
disability benefits from the Social 
Security Administration.  All records 
received should be associated with the 
claims folder.

2.  Following the completion of the above 
requested development, the RO should 
review the veteran's claim for an 
effective date earlier than January 4, 
1993, for a compensable rating for PTSD, 
on the basis of all evidence of record 
and all applicable law and regulations.  
If action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals

